Title: From George Washington to Lafayette, 10 January 1788
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marqs
Mount Vernon January 10th 1788

I fear my dear marqs, you will believe me to have been remiss in attentions to you. my last letters, I find, have been unaccountably concentered in the same hands and unreasonably delayed; entirely contrary to my expectation. when you shall have received them by the Chevalier Paul Jones, you will acquit me of any intended or real neglect. one of these letters containing the form of Government which has been submitted by the fœderal Convention to the People of these States I wished to have got to your hands by the first conveyance as it was my intention that you should have been among the first to be informed of the proceedings of that body.
It is with great pleasure I transmit to you, by this conveyance, a Vocabulary of the Shawanese & Delaware languages. your perfect acquaintance with Genl Richard Butler, the same worthy officer who served under your orders, and who has taken the trouble to compile them, supersedes the necessity of my saying any thing in support of their veracity [and] correctness. I likewise send a shorter specimen of the language of the Southern Indians. It was procured by that ingenious gentleman, the Hble Mr Hawkins, a member of Congress from North Carolina, &

lately a Commissioner from the United States to Indians of the South. I heartily wish the attempt of that singular great character, the Empress of Russia, to form a universal Dictionary, may be attended with the merited success. To know the affinity of tongues, seems to be one step towards promoting the affinity of nations. Would to god, the harmony of nations was an object that lay nearest to the hearts of Sovereigns; and that the incentives to peace (of which commerce and facility of understanding each other are not the most inconsiderable) might be daily encreased! Should the present or any other efforts of mine to procure information respecting the different dialects of the Aborigines in America, serve to reflect a ray of light on the obscure subject of language in general, I shall be highly gratified. For I love to indulge the contemplation of human nature in a progressive state of improvement and melioration: and if the idea would not be considered as visionary and chimerical, I could fondly hope that the present plan of the great Potentate of the North, might, in some measure, lay the foundation for that assimilation of language, which, producing assimilation of manners and interests, should one day remove many of the causes of hostility from amongst mankind.
At this moment, however, it appears by the current of intelligence from your side of the Atlantic, that but too many motives & occasions exist for interrupting the public tranquillity. A war between the Russians and Turks, we learn, has broken out. How far, or in what manner this may involve other nations seems to us, at this distance, uncertain. Extraordinary speculations and expectations arise from the conduct of the King of Prussia in the Dutch and the Emperor of Germany in the Austrian Netherlands. Nothing as yet, has come to our knowledge, which indicates with certainty, whether hostilities will take place between France & England, or, in that event, how extensively the flames of war will spread. we are apprehensive we have but too much reason to bewail the fate of the Dutch Patriots.
To guard against the similar calamities of domestic discord or foreign interposition, and effectually to secure our liberties, with all the benefits of an efficient Goverment, is now the important subject that engroses the attention of all our part [of] America. you will doubtless have seen, in the public papers, in what manner the new Constitution has been attacked and defended. 

There have been some compositions published in its defence, which I think will, at least, do credit to American genius. I dare say its principles and tendencies have, also, before this time been amply discussed in Europe. Here, that is in United America, it is strongly advocated by a very great and decided majority. The Conventions, in the States of Jersey and Delaware, have unanimously adopted it: and that of Pennsylvania by a majority of two to one. no other State has yet had an opportunity of deciding. New England (with the exception of Rhode Island, which seems itself, politically speaking, to be an exception from all that is good) it is believed will chearfully and fully accept it: and there is little doubt but that the three Southern States will do the same. In Virginia and new york its fate is somewhat more questionable: though, in my private opinion, I have no hisitation to believe there will be a Clear majority in its favor, in the former: of the latter, I can say nothing from my own knowledge, its advocates, there, generally conclude that they shall carry it.
Upon this summary view, you will perceive, my dear Marquis, the highest probability exists that the proposed Constitution will be adopted by more than nine States, by some period early in the coming summer.
To morrow, I shall set out on a Journey to vew the progress which has been made in clearing the upper falls of the Potomack, This business, in general, has been attended with as much success as could possibly have been expected.
I have nothing more to add, but that Mrs Washington & those under this roof desire to be affectionately presented to yourself and those under yours. for myself, my dear Marquis, I am &c.

G. Washington


P.S. Under cover with this letter, is one from Genl Butler which I forward to you at his request. as this Gentlemans knowledge of the Indian languages is more extensive and accurate in the Shawane than it is in Delaware and the vocabulary less copius in the latter than in the former—I send you the Delaware Indian & English spelling Book by Mr Zeis berger, as it may throw light on the Subject. Go. W.

